DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 5/6/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Wall on 5/17/2022.

The application has been amended as follows: 

In the Claims:
-Claim 1, line 8, “corresponding, reflected tensile waves” is changed to -- corresponding reflected tensile waves--
-Claim 1, lines 8-9, “the original shock wave” is changed to --the original shock waves--
-Claim 9, lines 7-8, “corresponding, reflected tensile waves” is changed to -- corresponding reflected tensile waves--
-Claim 16, line 3, “optimisation” is changed to --optimization--
-Claim 20, lines 4-5 , “said instruction is run” is changed to --said instructions are ran--

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
-Reference characters “110b” and “110c” are to be removed from Figure 1. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Allowed Claims / Reasons for Allowance
Claims 1, 3, 8, 9, 11, 12, 16, 18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 9, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
Attention can be brought to the disclosures of Keskiniva (WO 2010/037905 A1-cited in IDS filed 12/17/2018), Freyer (US PGPUB 2008/0035376-previously cited), and Uitto (US Patent 4,671,366-cited in IDS filed 12/17/2018). As outlined in the Non-Final Rejection mailed on 2/8/2022, these references, in combination, disclose or render obvious several features of the claimed invention (refer to the previous office action for details). However, none of the references disclose the claimed combination of steps outlined in Claim 1 and the claimed combination of features of Claim 9 which include a detection unit for detecting original shock waves and corresponding reflected tensile waves, the detection unit comprising at least two pairs of sensors symmetrically arranged in the detection unit, wherein each pair comprises two coil members arranged on mutually opposite sides of the tool member and wherein the coils members are in a substantially elliptical configuration and are arranged such that the shortest ellipse axis is parallel with a longitudinal direction of the tool member. These features in combination with the remaining steps of Claim 1 which include steps of pairwise processing and determining excavating efficiency based on comparisons between the detected original shock waves and reflected tensile waves based on a difference in energy therebetween (as recited in Claim 1) and in combination with remaining features of Claim 9 including a drilling configuration and at least one control unit (as recited in Claim 9) render the claimed inventions allowable over the prior art.
Further it is noted that as outlined by Applicant, the elliptical coil arrangement and pairwise configuration of the sensors allows for higher accuracy of detections (see Page 5, lines 28-30 Page 17, lines 7-11, Page 18, lines 16-18).
Even if one was to find a prior art reference with coils of the elliptical configuration and arranged as claimed, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Keskiniva to include such a sensor arrangement in connection with the processing/controls as claimed without the use of improper hindsight garnered from Applicant’s own specification as motivation. 
Therefore, it can be further concluded that the claimed inventions of Claims 1 and 9 are allowable over the prior art. 
Regarding Claim 18, the claim is drawn to a drilling rig comprising a system according to Claim 9 and therefore is allowable for the same reasoning outlined above.
Similarly, regarding Claim 20, Claim 20 is drawn to a computer program product comprising a computer-readable medium with instructions configured to cause execution of the method steps according to Claim 1 (this implies that the instructions include programming steps to carry out such a method) and therefore is viewed as allowable for the same reasoning as Claim 1 as no prior art, alone or in combination, anticipates or renders obvious a computer-readable medium with instructions configured to cause execution such method steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-McMillon (US PGPUB 2013/0333872) and Ikegami (US PGPUB 2015/0002159) both discloses different sensor coil arrangements but do not disclose the arrangements as claimed and do not disclose such sensors in combination with the control and processing features as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/17/2022